Citation Nr: 1642592	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for arteriosclerotic heart disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran served in the United States Army Reserve and had active duty service from June 2006 to December 2006, from May 2007 to June 2008, and from January 2010 to February 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO granted service connection for arteriosclerotic heart disease and assigned a 10 percent evaluation effective from February 27, 2010.

Pursuant to his request, the Veteran was scheduled for a videoconference hearing before the Board in May 2014; however, he did not report for that hearing.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d),(e). 

An October 2014 rating decision granted a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.30 for the period from June 13, 2014, to September 30, 2014, during which the Veteran underwent coronary artery bypass surgery and convalescence after the surgery.  The rating of 10 percent rating for arteriolosclerotic heart disease resumed effective October 1, 2014.

The Board remanded the case for further development in May 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the May 2015 Board remand, the Veteran was provided a VA examination in June 2015 in connection with his claim.  However, the examiner appears to have relied upon the findings of a May 2014 echocardiogram in reporting the left ventricular ejection fraction, which would have been prior to his coronary artery bypass surgery.  Similarly, the examiner reported the findings of a November 2012 exercise stress test.  Although she did also provide the results of an interview-based METs test, there was no explanation as to why a more recent exercise stress test was not performed.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected arteriosclerotic heart disease.

In addition, the Veteran told the June 2015 VA examiner that he planned to continue following up with VA regarding his cardiac condition.  However, the claims file does not contain any VA medical records dated after July 2015.  Thus, on remand, the AOJ should obtain any outstanding, relevant VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his arteriosclerotic heart disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records. 

2.  The AOJ should translate any documents that are written in Spanish to English.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected arteriosclerotic heart disease.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including an exercise stress test and an echocardiogram.  If the examiner determines that contemporaneous exercise stress testing and/or an echocardiogram is not necessary, he or she should provide an explanation.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected arteriosclerotic heart disease under the rating criteria.  In particular, the examiner should address the following:

(1) the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

(2) whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year;

(3) whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction; and

(4) whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Access to the Veteran's electronic claims folder, to include VBMS and Virtual VA must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



